Case 1:21-cr-00091-SEB-MJD Document 25-1 Filed 05/06/21 Page 1 of 1 PageID #: 71

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                      Plaintiff,                  )
         v.                                       )      1:21-cr-00091-SEB-MJD-1
                                                  )
                                                  )
 DARIEL HILL                                      )
                                                  )
                      Defendant.                  )

              ORDER ON DEFENDANT’S MOTION TO CONTINUE TRIAL DATE

         This matter is before the Court upon Defendant’s Motion to Continue the May 17,

 2021 trial date presently set in this cause, and the Court, being duly advised, now finds

 the Motion well taken, and that the Motion should be GRANTED for the reasons set forth

 in Defendant’s Motion.

         The delay attributable to the changed trial date shall be excludable from the

 computations of time pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161.

 The interests of justice as stated in the motion for continuance are best served by the

 delay so that both the accused and the government can receive a fair trial, and those

 interests outweigh the interests of the public and the defendant in a speedy trial in this

 case.

         IT IS THEREFORE ORDERED that the May 17, 2021 trial in this cause be

 rescheduled to commence on _____________________, 2021, at 9:30 a.m., in Room

 216, United States District Courthouse, Indianapolis, Indiana.



 Dated: _______________                           _____________________________
                                                  HON. SARAH EVANS BARKER
                                                  DISTRICT JUDGE

 Copies to:

 Distribution to all registered counsel by electronic notification via CM/ECF
